Citation Nr: 0933884	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-09 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for right middle lobe 
bronchiectasis, status post-lobectomy.

2.  Entitlement to service connection for right middle lobe 
bronchiectasis, status post-lobectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The Veteran served on active duty from September 1944 to 
January 1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2006 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Winston-
Salem, North Carolina, which determined new and material 
evidence was not received.

In the decision below, the Board finds that there is a basis 
to reconsider the Veteran's claim and, in the REMAND portion 
of the document below, REMANDS the case to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
further development.


FINDINGS OF FACT

1.  A July 1958 unappealed rating decision denied service 
connection for right lower lobe bronchiectasis status post-
lobectomy.  

2.  Service clinical records that document respiratory 
findings have been associated with the claims file since the 
July 1958 rating decision.


CONCLUSION OF LAW

The service treatment records added to the claims file since 
the July 1958 rating decision are specifically related to the 
Veteran and meet the criteria for reconsidering his claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), imposes 
certain notice and assistance requirements on VA.  Since the 
Board allows the initial relief sought by the Veteran, detail 
discussion of the VCAA would serve no useful purpose.

Service Connection Requirements

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
bronchiectasis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Legal and Historical Background

Service treatment records note the Veteran was deemed 
physically fit for general military service at the time of 
his entrance into active Naval service in 1944.  A January 
1945 Report of Medical Survey notes that, in October 1944 
after only 33 days of service, he was found unconscious in 
his bunk foaming at the mouth and breathing irregularly.  He 
was admitted and remained hospitalized until his discharge in 
1945.  The report notes that during the Veteran's 
hospitalization he developed an intercurrent broncho-
pneumonia and later a mild tonsillitis, but he made a 
complete recovery from both infections.  The final diagnosis 
of the Veteran's disorder, as changed from unconscious, was 
epilepsy which existed prior to service and not aggravated by 
his active service.  His diagnosis at discharge was petit mal 
seizure.

VA medical records note the Veteran's admission in November 
or December 1953 for hemoptysis.  The Veteran reported his 
symptoms dated back to his Naval service, where he coughed up 
large amounts of blood during his hospitalization.  The 
report goes on to note, however, that his service treatment 
records contradicted his account, as there was no 
documentation of the Veteran having coughed up blood.  
Laboratory tests did not provided sufficient data for a firm 
diagnosis, so the Veteran was placed on leave and told to 
return.  The diagnosis was hemoptysis of undetermined 
etiology, treated and improved.  The February 1954 addendum 
notes further tests upon the Veteran's return from his leave 
of absence did not reveal sufficient certainty for a 
diagnosis of bronchiectasis.  The diagnosis remained the 
same.

The Veteran filed a claim in 1954.  A March 1954 rating 
decision denied service connection for hemoptysis as not 
shown in service, and a letter also dated in March 1954 
informed him of the decision.  He did not appeal the March 
1954 decision, and it became final.

An August 1957 VA Narrative Summary notes he was hospitalized 
again after complaints of spitting up blood the prior day.  
He continued to have a small amount of hemophthesis during 
his hospitalization.  Laboratory tests failed to pinpoint a 
specific bleeding site.  In April 1957, the Veteran underwent 
a left thoroectomy with resection of the lingular segment.  
Pathological diagnosis was bronchiectasis with massive 
peribronchial fibrosis and bronchial artery hypertrophy, 
fresh hemorrhage, and pulmonary parenchym.  The Veteran was 
again admitted in February 1958.  During this admission a 
bronchogram showed involvement of the lingula and right 
middle lobe.  In March 1958, he underwent a right middle 
lobectomy.

The Veteran submitted a claim in April 1957.  The June 1958 
VA examination report noted the summaries from the VA 
facility where the Veteran's surgeries were performed.  The 
Veteran's chief complaint was noted as chronic cough and  
expectoration which, on occasion, was blood streaked in the 
morning.  Examination of the lungs revealed normal breath 
sounds and rales bilaterally, and no dyspnea or cyanosis.  
The diagnosis was post-operative right middle lobe lobectomy 
and lingulectomy for bronchiectasis.

The June 1958 rating decision noted the VA Narrative 
Summaries and the June 1958 examination report and the 
absence of any abnormal findings.  The rating board 
determined the Veteran's bronchiectasis was not demonstrated 
in service or within the one-year presumptive period and 
denied the claim.  A July 1958 RO letter notified the Veteran 
of the decision and of his appeal rights.  The claims file 
contains nothing to indicate he did not receive the July 1958 
decision letter, or any record that the U.S. Postal Service 
returned it to VA as undeliverable.  Neither is there any 
record of his having submitted a timely Notice of 
Disagreement with that decision.  Thus, the June 1958 
decision became final and binding on the Veteran.

VA received the Veteran's current application to reopen his 
claim in September 2005.  As noted in the Introduction, a 
February 2006 rating decision denied his application.

Law and Regulations

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  

In addition to new and material evidence, recently revised 38 
C.F.R. § 3.156(c), effective on or after October 6, 2006, 
provides that at any time after VA issues a decision on a 
claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  Further, 38 
C.F.R. § 3.156(c)(i)(3) provides that an award made based all 
or in part on the records identified by paragraph (c)(1) of 
this section is effective on the date entitlement arose or 
the date VA received the previously decided claim, whichever 
is later, or such other date as may be authorized by the 
provisions of this part applicable to the previously decided 
claim.


Analysis

The primary evidence added to the record since the June 1958 
rating decision are the in-service clinical records 
associated with the Veteran's hospitalization prior to his 
discharge from active service.  All indicia in the claims 
file are that the rating board only had the Veteran's service 
treatment records, to include the summaries prepared by the 
Naval physicians who treated the Veteran, and the VA 
inpatient summaries.  The Veteran obtained the clinical 
records from the National Personnel Records Center in 
February 2006.

Of critical interest to the Board is that, as set forth 
above, the December 1953 VA summary discounted the Veteran's 
reported history that he coughed up blood during his in-
service hospitalization-noting that his service treatment 
records presented a different account.  The 1957 VA summary 
superficially noted the Naval summaries made no mention of 
coughing up blood.  The Veteran's Naval clinical records 
noted above include ward notes where it is noted that, on 
October 18, 1944, he had a productive blood-streaked cough in 
the morning.  The next morning notes "coughs brownish 
sputum" with no pain.  The Naval summaries noted the 
Veteran's bronchial pneumonia, for which he was treated, but 
did not mention the blood-streaked cough.

The Board is convinced from the posture of the claims file 
that neither the VA physicians who treated the Veteran in the 
1950s nor the rating board had the in-service clinical 
records before it at the time of the July 1958 rating 
decision.  Consequently, 38 C.F.R. § 3.156(c) is applicable 
to the Veteran's petition to reopen his claim.  When 
additional service department records are added to the file, 
the original claim is reconsidered regardless of the 
provisions of § 3.156(a).  Id.  

In light of the above, the Veteran's claim warrants being 
reconsidered and will be referred for further development and 
a decision on the merits.  38 C.F.R. § 3.156(c).


ORDER

Reconsideration of the Veteran's original claim for service 
connection for post-operative right lower lobe bronchiectasis 
is warranted.


REMAND

The Veteran's claim is not sufficiently developed for final 
appellate review, as there is no comprehensive medical review 
and nexus opinion of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Please send the Veteran a VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  AMC/RO will then refer the claims file 
to a pulmonologist for a comprehensive 
review of the Veteran's service treatment 
records, service clinical records, and the 
VA records associated with the Veteran's 
treatment and surgeries in the 1950s.  Ask 
the pulmonologist to opine whether it is 
at least as likely as not (probability of 
at least 50 percent) that the Veteran's 
lobectomies and lingulectomy for 
bronchiectasis in 1957 and 1958 were 
causally related to his respiratory 
symptoms documented in the service 
treatment records and service clinical 
records-especially the ward notes of 
October 1944.  Any opinion should be fully 
explained and the rationale provided.

The medical reviewer is advised that the 
term, "at least as likely as not;" or, a 
"50-50 probability," does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

3.  After the development requested has 
been completed, AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, AMC/RO must implement 
corrective procedures at once.

4.  Then reconsider the Veteran's claim de 
novo in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


